ADKINS, Chief Justice:
By petition for certiorari we have for review a decision of the District Court of Appeal, Fourth District (Liberty Mutual Insurance Co. v. Nystrom, 283 So.2d 164) which allegedly conflicts with a prior deci*3sion of this Court (Marley v. Saunders, 249 So.2d 30) on the same point of law. We have jurisdiction. Florida Constitution, Article V, Section 3(b) (3), F.S.A.
We have dispensed with oral argument pursuant to Rule 3.10(e), F.A.R., 32 F.S. A., and on authority of our decision in Clement v. Aztec Sales, Inc., 297 So.2d 1, opinion filed June 19, 1974, the decision of the District Court of Appeal is reversed and the cause remanded with directions that the District Court consider petitioner’s appeal on the merits.
It is so ordered.
ROBERTS, ERVIN, McCAIN and OVERTON, JJ„ concur.